 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    LEONARD MCCASKILL,                               Case No. 3:17-cv-00305-RCJ-WGC
12                      Petitioner,                    ORDER
13           v.
14    ISIDRO BACA, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   28), and good cause appearing;

19          IT IS THEREFORE ORDERED that petitioner’s unopposed motion for extension of time

20   (first request) (ECF No. 28) is GRANTED. Petitioner will have up to and including December

21   18, 2019, to file a response to the motion to dismiss (ECF No. 22).

22          DATED: This 21st day of November, 2019.
23                                                               ______________________________
                                                                 ROBERT C. JONES
24                                                               United States District Judge
25

26

27

28
                                                      1
